DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined here in per Applicant’s 12/23/2019 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 and 01/17/2020 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A system for scheduling tasks to field professionals, the system comprising: 
a network interface; 
a memory; and 
at least one processor connectable to the network interface, the at least one processor is configured to: 
receive from a user a request for an on-site service; 
identify, based on a schedule of a set of field professionals, a set of possible time slots for providing the on-site service; 
retrieve information indicating an availability of the user to accept the on- site service; 
determine, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for providing the on-site service; and 
propose a time for providing the on-site service based on a time slot selected from the subset of possible time slots.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  Where the additional “receiv[ing]” and “retriev[ing]” steps are found to be insignificant extra solution activity of data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional steps are found to be insignificant extra solution activity. These steps when considered individually or as part of the order combination are not found to transform the abstract idea in to patent eligible subject matter.  The hardware components are claimed and described in the specification as generic off-the-shelf components, see spec. [10-11], [101] and [108], rather than as special purpose component.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US Pub 2014/0172482 A1) in view of Nessland et al (US Pub 2008/0313005 A1).
Claim  1
Mitchell teaches a system for scheduling tasks to field professionals (Mitchell abstract “Technician control, in which a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians”), the system comprising: 
a network interface (Mitchell [81] “graphical user interface” and fig. 1, 2 and 6A); 
a memory (Mitchell [68] “memory”); and 
at least one processor connectable to the network interface (Mitchell [68] “control system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network 209.  The control system 205 includes an input module 210, a data store 220, a rules engine 230, a processor 240, one or more I/O (Input/Output) devices 250, and memory”), the at least one processor is configured to: 
receive from a user a request for an on-site service (Mitchell [6] “operations also may include receiving, from a client system associated with the client, data defining unscheduled work orders associated with the client” and [212] “the technician control system determines whether the work order request is a residential request 2210 or a commercial request”); 
retrieve information indicating an availability of the user to accept the on- site service (Mitchell [151] “the control 1170 may cause the supervisor's device to display a list of available and qualified technicians”); 
Mitchell does not expressly teach the following limitations that are taught by Nessland in the analogous art of real-time scheduling of human and non-human resources
Nessland [16] “only the time slots for which the resource is available are made available to the customer for a new reservation”); 
determine, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for providing the on-site service (Nessland [31] “the mobile scheduling wizard displays a list of dates and times that are currently available for reservation based on the selections previously made by the customer”); and 
propose a time for providing the on-site service based on a time slot selected from the subset of possible time slots (Nessland [31] “when the customer selects a date and time for a new reservation, the reservation is booked, and the service provider chain database is updated in real-time with information about the new reservation”).
Both Mitchell and Nessland are concerned with scheduling resources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the identify, based on a schedule of a set of field professionals, a set of possible time slots for providing the on-site service; determine, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for providing the on-site service; and propose a time for providing the on-site service based on a time slot selected from the subset of possible time slots as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim  2
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell does not teach, but Nessland does teach wherein the at least one processor is configured to retrieve the information indicative of the availability of the user to accept the on-site service from at least one online source (Nessland [30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is configured to retrieve the information indicative of the availability of the user to accept the on-site service from at least one online source as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  3
Mitchell in view of Nessland teach all the limitations of the system of claim 2, wherein the at least one processor is configured to accept the user permission to crawl the at least one online source (Mitchell [12-13] see segregate data areas).

Claim  4
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell does not teach, but Nessland does teach wherein the at least one processor is configured to retrieve the information indicative of the availability of the user to accept the on-site service from a profile associated with the user(Nessland [30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is configured to retrieve the information indicative of the availability of the user to accept the on-site service from a profile associated with the user as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  5
Mitchell in view of Nessland teach all the limitations of the system of claim 4, Mitchell does not teach, but Nessland does teach wherein the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on profiles of other users (Nessland [31] and [35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on profiles of other users as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each 

Claim  7
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell does not teach, but Nessland does teach wherein the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on information associated with the request (Nessland [172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on information associated with the request as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  8
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell does not teach, but Nessland does teach wherein the set of possible time slots for providing the on-site service includes times in which field professionals can arrive to a location associated with the user (Nessland [45]), and the subset of possible Nessland [45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the set of possible time slots for providing the on-site service includes times in which field professionals can arrive to a location associated with the user, and the subset of possible time slots for providing the on-site service includes times in which field professionals can arrive to the location and there is a likelihood that the user will be present at the location as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  10
Mitchell in view of Nessland teach all the limitations of the system of claim 1, wherein the at least one processor is configured to select at least one time slot associated with a field professional based on a location associated with the user (Mitchell [10] and [19]) and locations of tasks previously assigned to the field professional (Mitchell [10] and [19]).

Claim  11
Mitchell in view of Nessland teach all the limitations of the system of claim 1, wherein after the user accepted the proposed time, the at least one processor is configured to monitor online activities of the user (Mitchell [154]) and to determine a likelihood that the user will not be available to accept the on-site service at the proposed time (Mitchell [154]).

Claim  12
Mitchell in view of Nessland teach all the limitations of the system of claim 1, wherein the at least one processor is configured to retrieve updated information indicative of the availability of the user to accept the on-site service (Mitchell [151]).

Claim  13
Mitchell in view of Nessland teach all the limitations of the system of claim 12, wherein the at least one processor is configured to determine, based on the retrieved updated information indicative of the availability of the user, that a previously scheduled appointment of the user needs to be rescheduled (Mitchell [11] and [158]).

Claim  14
Mitchell in view of Nessland teach all the limitations of the system of claim 13, wherein the proposed time for providing the on-site service is updated from the previously scheduled appointment (Mitchell [19] and [154]).

Claim  15
Mitchell teaches a system for scheduling tasks to field professionals (Mitchell abstract), the system comprising: 
a network interface (Mitchell abstract and [37]); and 
at least one processor connectable to the network interface (Mitchell [68]), the at least one processor is configured to: 
receive from a user a request for a service (Mitchell [6] and [212]); 
retrieve information indicative of an availability of the user to accept the service (Mitchell [151]); and 
Mitchell does not expressly teach the following limitations that are taught by Nessland in the analogous art of real-time scheduling of human and non-human resources
identify a first possible time slot for providing the service, wherein the first possible time slot is associated with a first field professional (Nessland [16]); 
identify a second possible time slot different from the first possible time slot for a second field professional to provide the service, wherein the second possible time slot is associated with a second field professional (Nessland [155]); 
provide a proposed time associated with the second possible time slot when the retrieved information suggests that the user will not be available for the service during the first time slot (Nessland [155]).
Both Mitchell and Nessland are concerned with scheduling resources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the identify a first possible time Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  18
Mitchell in view of Nessland teach all the limitations of the system of claim 15, Mitchell does not teach, but Nessland does teach wherein the at least one processor is further configured to determine, based on historical appointment information, a likelihood that the user will be unavailable during the first possible time slot. (Nessland [45])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is further configured to determine, based on historical appointment information, a likelihood that the user will be unavailable during the first possible time slot as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claim  19
Mitchell in view of Nessland teach all the limitations of the system of claim 18, Mitchell does not teach, but Nessland does teach wherein the at least one processor is further configured to provide the user the proposed time associated with the second possible time slot based on the likelihood that the user will be unavailable during the first possible time slot. (Nessland [45])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the at least one processor is further configured to provide the user the proposed time associated with the second possible time slot based on the likelihood that the user will be unavailable during the first possible time slot as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  20
Mitchell teaches a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals (Mitchell abstract and [22]), the method comprising: 
Mitchell [6]); 
retrieving information indicating an availability of the user to accept the on-site service (Mitchell [151]); 
identifying, based on a schedule of a set of field professionals, a set of possible time slots for providing the on-site service (Nessland [16]; 
determining, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for providing the on-site service (Nessland [31]); and 
proposing a time for providing the on-site service based on a time slot selected from the subset of possible time slots (Nessland [31]).
Both Mitchell and Nessland are concerned with scheduling resources It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell the identifying, based on a schedule of a set of field professionals, a set of possible time slots for providing the on-site service; determining, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for providing the on-site service; and proposing a time for providing the on-site service based on a time slot selected from the subset of possible time slots as taught by Nessland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US Pub 2014/0172482 A1) in view of Nessland et al (US Pub 2008/0313005 A1) as applied above and in further view of Connolly et al (US Pub 2014/0330605 A1).

Claim  6
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell in view of Nessland do not teach the following limitation, but these limitation are taught by Connolly in the analogous art of workforce scheduling wherein the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on information associated with a weather forecast (Connolly abstract and [43]).
Mitchell, Nessland, and Connolly each are concerned with scheduling resources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell in view of Nessland the at least one processor is configured to determine the subset of possible time slots for providing the on-site service based on information associated with a weather forecast as taught by Connolly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US Pub 2014/0172482 A1) in view of Nessland et al (US Pub 2008/0313005 A1) as applied above and in further view of Schwartz et al (US Pat 9,378,476 B1).

Claim  9
Mitchell in view of Nessland teach all the limitations of the system of claim 1, Mitchell in view of Nessland do not teach the following limitation, but these limitation are taught by Schwartz in the analogous art of self-scheduling wherein the subset of possible time slots is less than 25% from the set of possible time slots (Schwartz 12:57-13:7, where 25% is viewed as a threshold value).
Mitchell, Nessland, and Schwartz each are concerned with scheduling resources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell in view of Nessland the subset of possible time slots is less than 25% from the set of possible time slots as taught by Schwartz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US Pub 2014/0172482 A1) in view of Nessland et al (US Pub 2008/0313005 A1) as applied above and in further view of Davis et al (US Pub 2014/0114717 A1)
Claim  16
Mitchell in view of Nessland teach all the limitations of the system of claim 15, Mitchell in view of Nessland do not teach the following limitation, but these limitation are taught by Davis wherein the second possible time slot is at least one day later than the first possible time slot (Davis [34] and [41]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell in view of Nessland the second possible time slot is at least one day later than the first possible time slot as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim  17
Mitchell in view of Nessland teach all the limitations of the system of claim 15, wherein the second possible time slot is in an afternoon and the first possible time slot is in a morning of a day (Davis [41]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mitchell in view of Nessland the second possible time slot is in an afternoon and the first possible time slot is in a morning of a day as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benbassat et al (US Pat. 6,985,872 B2) teaches a short-term scheduling module enables one or more users simultaneously working on that module to roughly allocate specific human resources to fulfill actual tasks.  A coordination module immediately propagates any change in the parameters of the human resource assignments resulting at any one of the forecasting, planning or scheduling modules to effect the other two modules.  An analyzing module repeatedly checks the assignment actual status upon any introduction of an assignment update by the forecasting and planning modules to detect discrepancies and to generate alerts to correct those discrepancies.
Henry et al (US Pat. 8,219,436 B2) teaches system and method for creating, scheduling, and managing time slots for installation appointments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623